DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2020 has been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saitta et al. (A comprehensive validity index for clustering) in view of.

Claim 1. Saitta et al. disclose a method for calculating, by a calculation apparatus, an evaluation score of clustering quality, based on a number of clusters into which a plurality of data is clustered (read as …goal of clustering is to maximize the inter-cluster distance (separability) while minimizing the intra-cluster distance (compactness). The index developed in this work -called a score function (SF) is based on these two concepts (Section 3)), the method comprising: 
acquiring information on clustered data (read as total number of data points (Section 3)); and 
calculating the evaluation score based on the information (equation 12), 
wherein the calculating the evaluation score comprises: 
calculating a degree of internal compactness that is a sum of values (read as Euclidean distance is used to measure to what degree two  points are separate …within class distance (wcd) representing the compactness of clusters (Section 3). Equation 11), each being defined by normalizing a first index value by a first value that is based on a number of data within each cluster (equation 11, normalization with respect to number of data in cluster ni), the first index value indicating a degree of dispersion of data within each cluster (read as Euclidean distance is used to measure to what degree two  points are separate …within class distance (wcd) representing the compactness of clusters (Section 3). Equation 11); 
calculating a degree of external separation (read as Euclidean distance is used to measure to what degree two  points are separate …between class distance (bcd) representing the separability of clusters (Section 3). Equation 10) defined by normalizing a sum of a second index value for each cluster by a second value that is based on the number of clusters cluster (equation 11, normalization with respect to number of cluster k), the second index value indicating an index of a distance between the clusters (equation 10); and 
calculating the evaluation score according to a predetermined formula having, as variables, the degree of internal compactness and the degree of external separation (equation 12: bcd/wcd).
	The claimed invention does not explicitly define “a predefined formula having, as variables, the degree of internal compactness and the degree of external separation”. Saitta et al. disclosed equation12 that perform similar function.
	Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Saitta et al. in order to obtain predictable results of calculating evaluation score of clustering. Including in the calculation the degree of compactness and separability and using normalization to minimize effects of outliner points.

Claim 2. The method according to claim 1, Saitta et al. disclose,
wherein the first index value for each cluster is a sum of within-cluster distances between a first representative point and data within each cluster (equation 11), or a sum of squares of the within-cluster distances.

Claim 3. The method according to claim 2, Saitta et al. disclose,
wherein the first representative point is a centroid of data within each cluster (Equation 11, distance between points in a cluster and centroid used. FIG. 1).

Claim 4. The method according to claim 1 , Saitta et al. disclose,
wherein the first value is the number of data within each cluster (read as ni is …the size of clusters (section 3)).

Claim 6. The method according to claim 1, Saitta et al. disclose,
wherein the second index value for each cluster is a reference-point-to-cluster distance (Equation 10, includes distances between global centroid and centroid of each cluster. FIG. 1) or a square of the reference-point-to-cluster distance, the reference-point-to-cluster distance being a distance between a reference point of all data and a second representative point within each cluster (Equation 10, includes distances between global centroid and centroid of each cluster. FIG. 1).

Claim 8. The method according to claim 6, Saitta et al. disclose,
wherein the reference point is a global gravity center of all data (FIG. 1, left).

Claim 9. The method according to claim 6, Saitta et al. disclose,
wherein the second representative point is a centroid of data within each cluster (FIG. 1, right).

Claim 10. The method according to claim 1, Saitta et al. disclose,
wherein the evaluation score is defined by a ratio between the degree of internal compactness and the degree of external separation (Equation 12: bcd/wcd).

Claim 11. A method for determining a number of clusters, Saitta et al. disclose,
comprising: 
calculating evaluation scores for clustering results with different number of clusters using the method according to claim 1 (FIG. 2, Table 1); and 
determining an optimal value of the number of clusters corresponding to an extreme, a maximum or a minimum of the evaluation scores (read as The closest index, in term of good results, is CH. This is due to the similarity of the two equations. Both CH and SF takes into account the number and size of clusters. Among all, CH and SF are the only two indices to be based on a comparison of cluster centroid (Zi) with overall centroid (ztot) (Section 4)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646